Citation Nr: 1014037	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected bilateral hearing loss.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depressive disorder and 
posttraumatic stress disorder (PTSD), claimed as neurosis.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from November 
1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 and March 2009 rating 
decisions of the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By a decision dated in December 2008, the Board reopened the 
Veteran's previously-denied claim for service connection for 
an acquired psychiatric disorder to include major depressive 
disorder and PTSD, claimed as neurosis, and denied such on 
the merits.  The Veteran appealed the decision to the Court 
of Appeals for Veterans Claims (the Court).  In a December 
2009 Order, the Court endorsed a November 2009 Joint Motion 
for Remand, vacated the December 2008 Board decision, in 
part, and remanded the matter of entitlement to service 
connection for an acquired psychiatric disorder to include 
major depressive disorder and PTSD, claimed as neurosis, for 
compliance with the instructions in the November 2009 Joint 
Motion.  Specifically, the November 2009 Joint Remand noted 
that the September 2006 VA examination was inadequate 
because, while the VA examiner addressed the matter of 
aggravation of a pre-existing acquired psychiatric disorder, 
the VA examiner did not address whether the Veteran's 
diagnosed acquired psychiatric disorder was directly related 
to his service.  See the November 2009 Joint Remand at page 
2.  The case was returned to the Board following the December 
2009 Court Order endorsing the November 2009 Joint Motion.  

The Board notes that the portion of the December 2008 Board 
decision which reopened the Veteran's previously-denied claim 
for service connection for an acquired psychiatric disorder 
to include major depressive disorder and PTSD, claimed as 
neurosis, was not vacated by the December 2009 Court Order 
endorsing the November 2009 Joint Remand.  Thus, the Board 
will proceed to discuss the merits of the Veteran's claim.  

The issue of service connection for headaches, claimed as 
secondary to service-connected bilateral hearing loss and 
tinnitus has been raised by the record, but has] not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include major depressive 
disorder and PTSD, claimed as neurosis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

By a letter dated in December 2009, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the Veteran conveyed that he wished to withdraw his 
appeal for an evaluation in excess of 30 percent for a 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue an evaluation in excess of 30 percent for a service-
connected bilateral hearing loss by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran, has 
withdrawn his appeal for an evaluation in excess of 30 
percent for a service-connected bilateral hearing loss, and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal on the claim of an evaluation in excess of 30 
percent for a service-connected bilateral hearing loss is 
dismissed


REMAND

In the November 2009 Joint Motion, the parties agreed that 
the Board erred in the December 2008 decision by relying on 
an inadequate September 2006 VA examination and opinion in 
denying the Veteran's claim for service connection for an 
acquired psychiatric disorder to include major depressive 
disorder and PTSD, claimed as neurosis.  See 38 U.S.C.A. 
§ 5103; see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide 
an examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one).  

In this regard, the parties noted that the December 2008 
Board decision determined that service connection for an 
acquired psychiatric disorder to include major depressive 
disorder and PTSD, claimed as neurosis, was not warranted 
under based on a negative nexus opinion by the September 2006 
VA examiner who diagnosed PTSD and major depressive disorder 
and opined that there was no way for to "give a baseline as 
to how his experience in the military might have exacerbated 
his [mental] condition.  Therefore... there is no way to make 
that assessment.  The childhood physical abuse he experienced 
certainly affected his life dramatically and would have 
affected his life regardless of whether he was in the 
military or not."  See the September 2006 VA examination 
report.  

The parties agreed that, while the September 2006 VA 
examiner's opinion addressed, to some extent, the matter of 
aggravation of a pre-existing psychiatric condition, the 
opinion failed to address the specific issue of whether the 
Veteran's currently-diagnosed acquired psychiatric 
disorder(s) had their onset in service or were otherwise a 
manifestation of his complaints of and treatment for anxiety, 
instability and insomnia during his time in the Air Force.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should indicate in 
the report that the claims file was 
reviewed.

Based on examination of the Veteran and 
review of the claims folder to include the 
November 2009 Joint Motion for Remand and 
the documents discussed therein, the 
examiner should provide an opinion as to 
the etiology of the Veteran's currently-
diagnosed acquired psychiatric 
disorder(s).

In particular, the VA examiner should 
opine as to whether it is as least likely 
as not (a 50 percent probability or 
greater) that any currently diagnosed 
acquired psychiatric disorders had their 
onset during his active service or were 
otherwise manifestations of the Veteran's 
complaints of and treatment for anxiety, 
instability and insomnia during his time 
in the Air Force.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

2.  After the development requested above 
has been completed, Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


